DETAILED ACTION
	
Response to Amendment
The amendment filed on 09/30/21 has been entered. Claims 1-3, 5-11, 13-18, 20-23 remain pending in the application. Examiner acknowledges that claims 24-26 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-18, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 2020/0042651) in view of Jonathan (US 2016/0055205) and further in view of Karpov (US 9,525,603) and Lee (US 2010/0223231).
Regarding claim 1, Curtis discloses:
A method implemented by one or more data processors forming one or more computing devices, the method comprising: receiving, by at least one data processor derived by user input via a graphical user interface, data encapsulating a first data source and one or more data fields within the first data source at least by ([0232] “In operation, to identify data from one data set (e.g., associated with a first source type) related to data from another data set (e.g., associated with a second source type), embodiments described herein a user”);
generating, by at least one data processor, a data object model of the first data source based on the one or more fields at least by [0069] “a common field name may be used to reference two or more fields containing equivalent data items, even though the fields may be associated with different types of events that possibly have different data formats and different extraction rules. By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a “common information model” (CIM) across the disparate data sources (further discussed with respect to FIG. 5).”);
searching, by at least one data processor, amongst a plurality of data sources for the one or more data fields to identify a second data source having one or more related fields at least by ([0232] “For example, assume a first source type is indicated in a query provided by a user. In such a case, a second source type related to the first source type can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any 
wherein the second data source comprises a second data object model of the second data source based on one or more data fields within the second data source at least by ([0133]-[0136] disclose data models which are composed of objects that define specific sets of data [0145] discloses the ability of an editor to select among a listing of available data models (such as a listing of a first and second data model));
defining, by at least one data processor, a technical relationship between the first data source and the second data source based on the one or more data fields at least by ([0256] “source types may be deemed related for any number of reasons. For example, one source type might be designated as related to another source type based on an overlapping similarity of fields (e.g., one field name is the same or similar, a threshold number of field names are the same or similar, etc.). As another example, one source type might be designated as related to another source type based on a relationship within a heuristic structure. As another example, a source type might be indicated as related based on co-occurring use in a query or set of queries (e.g., threshold number or 
determining, by at least one data processor, a join condition between the first data source and the second data source based on the defined technical relationship; providing, to a user via the graphical user interface, the join condition for confirmation of joining the one or more fields of the first data source and the second data source at least by ([0259] “As can be appreciated, in some embodiments, source types identified as related may be presented to a user, via a graphical user interface, to enable a user to confirm or verify a desired source type relationship. In such a case, a source type related to a source type referenced in a query may be presented and selectable by a user to confirm the relationship. In other cases, a pair of source types identified as related may be presented for user confirmation of a desired relationship” [0272] “the relationship managing component 1834 may automatically modify a name, perform a join or aggregation of data, or preform another action. For example, upon identifying a set of related field sets, a query may be automatically generated that results in a join of related field sets. The query can then be automatically executed to add one or more fields from a related data set associated with a source type to an original data set associated with another source type. In such a case, the added fields may be indicated to the user in some form, such as, for example, using a color (e.g., grey background) or other 
modifying, based on user input via the graphical user interface, the join condition by selecting one or more other fields that either (i) are added to the one or more data fields, or (ii) replace the one or more data fields at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] show an interface in which a user can add and/or remove fields of different sources such as by using the check-boxes),
wherein the one or more other fields are compatible with the first data source, responsive to the modifying, repeating the generating, the searching, the defining, the determining, and the providing using the selected one or more other fields at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [0146] “FIG. 13 illustrates an example data model object selection graphical user interface 1300 that displays available data objects 1301 for the selected data object model 1202. The user may select one of the displayed data model objects 1302 for use in driving the report generation process.” [0139] “A data model object may be defined by (1) a set of search constraints, and (2) a set of fields. Thus, a data model object can be used to quickly search data to identify a set of events and to can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any data related therebetween.” [Figs. 19A-19F] and [0274]-[0279] disclose and describe an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk), respectively, which can automatically join the selected fields/sources; further, each time the user selects and deselects fields/search constraints such as using the interface in Figs. 19A-19F, a data object model is defined (repeating the generating), and as cited in [0232], the system can repeatedly search for and identify source types that are related to source types as queried by the user and displaying the related fields/source types for the user to select (repeating the searching, the defining, the determining, and the providing) also using the interface such as in Figs. 19A-19F responsive to the user continually selecting and deselecting fields/source types such as those corresponding to a first data source (STi) and third data source (STk);
removing, based on user input via the graphical user interface, the first data source from the join condition at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] also disclose an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk)) and the removing of the first data source from the join condition is the deleting of the field (and it’s source) from the late binding schema for the objects;
adding, based on user input via the graphical user interface, a third data source at least by ([0254] “In some implementations, a user may select or specify data sets, source types, etc. from which to identify related data.” [0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] also disclose an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk)) and the user can select source types (a third data source) from which to access data or add new fields (and their source);
based on the removing and the adding, repeating the generating, the searching, the defining, the determining, and the providing using the third data source in place of the first data source at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [0146] “FIG. 13 illustrates an example data model object selection graphical user interface 1300 that displays available data objects 1301 for the selected data object model 1202. The user may select one of the displayed data model objects 1302 for use in driving the report generation process.” [0139] “A data model object may be defined by (1) a set of search constraints, and (2) a set of fields. Thus, a data model object can be used to quickly search data to identify a set of events and to identify a set of fields to be associated with the set of events.” [0140] “A late-binding schema of field extraction rules is associated with each object or subset in the data model” [0232] “For example, assume a first source type is indicated in a query provided by a user. In such a case, a second source type related to the first source type can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any data related therebetween.” [Figs. 19A-19F] and [0274]-[0279] disclose and describe an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk), respectively, which can automatically join the selected fields/sources; further, each time the user selects and deselects fields/search constraints such as using the interface in Figs. 19A-19F, a data object model is defined (repeating the generating), and as cited in [0232], the system can repeatedly search for and identify source types that are related to source types as queried by the user and displaying the related fields/source types for the user i) and third data source (STk), as aforementioned.
Curtis fails to explicitly disclose “wherein the searching is automatically performed by the at least one data processor; wherein the join condition is a proposed condition to join the first data source and the second data source; receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source; generating, by at least one data processor after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Jonathan teaches the following limitations, wherein the searching is automatically performed by the at least one data processor at least by ([0039]-[0040] disclose the automatic searching/joining of additional data from other data sets, such as those from multiple distinct databases (sources) responsive to a user’s query [0106] discloses at least one processor within the computer system  [0113] discloses that any of the foregoing aspects may be embodied as a process performed by the computer system or any individual component of it);
wherein the join condition is a proposed condition to join the first data source and the second data source at least by ([0025] “Referring to FIG. 1, a plurality of data sets 1 . . . N are shown. A data set also may be called a table or first database includes data about people.” [0043] “Similarly, a second table 220 from a second database different from the first database includes data about documents may include an entry (or row) 222 for each document” [0085] “The join recommendation engine 814 creates a join tree 816 that includes nodes and edges of the join graph 812 that connect all the selected tables using recommended joins. A join tree display module 820 then displays the recommended joins to the user.”) and the proposed condition to join are the recommended joins between data sets/tables within different databases, such as the first database and second database as shown in Fig. 2
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jonathan into the teaching of Curtis because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Curtis to further include the automatic searching of data and selecting of a proposed join 
Curtis, Jonathan fail to disclose “receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source; generating, by at least one data processor after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Karpov teaches receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source at least by ([0038] “As is shown in FIG. 1, a source selection pane 110 allows for the selection of one or more sources of data for analysis. A field selection pane allows for selection of a particular field for analysis. In a preferred embodiment, field selection pane 120 is dependent upon source selection pane 110; upon selection of a particular source, only relevant fields are preferably displayed for selection... Also shown in accordance with GUI 100 is a selected/combined field pane 130 that depicts various selected source and field combinations.”) and the fields that are dependent on the third source “DE_VISA”, upon selection, are displayed for further selection by the user  as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Karpov  into the teaching of Curtis, Jonathan because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the 
Curtis, Jonathan, Karpov fail to disclose “generating, by at least one data processor after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Lee teaches the above limitation at least by ([0005] “merging records includes receiving a graph comprising nodes, each node representing a record of a first database. The following is performed for each record: associate a merge handler of a plurality of merge handlers to a record, each merge handler operable to apply merge rules to the record; identify one or more merge rules to apply to the record; and apply the identified merge rules to the record to merge the record in a second database” [0013] “FIG. 1 illustrates an embodiment of a system 10 that can merge records from different databases. In the embodiment, system 10 includes a plurality of databases 20 (20 a-c), one or more networks 24 (24 a-b), and a computing system 28 coupled as shown.” [0014] “synchronization handler 42 receives a graph 50 a comprising a plurality of nodes, each node representing a record from a first database 20 a to be merged at a second database 20 b.” [0016] “Database 20 may be any suitable database comprising memory operable to store data. In certain embodiments, databases 20 that communicate with each another through a network 24 may form a distributed database. A graph 50(a-b) includes nodes that represent records stored at 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Curtis, Jonathan, Karpov because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the generating of a joined data source by merging the related records as in Lee in order to consolidate all of the data within one database.
As per claim 2, claim 1 is incorporated, Curtis further discloses:
further comprising: receiving, by user input via the graphical user interface, a confirmation of the join condition that indicates the … condition is permissible at least by (“The query can then be automatically executed to add one or more fields from a related data set associated with a source type to an original data set associated with another source type. In such a case, the added fields may be indicated to the user in some form, such as, for example, using a color (e.g., grey background) or other indicator (text comment, etc.). A user may then accept or reject such a data join.”).
Lee further discloses:
…the proposed condition… at least by ([0034] “The recommendation engine can output a list of such recommended joins.”[0085] “The join recommendation engine 814 creates a join tree 816 that includes nodes and edges of the join graph 812 that connect all the selected tables using recommended joins. A join tree display module 820 then displays the recommended joins to the user. If the user is unsatisfied with the recommended joins, the user can adjust the selection of tables, exclude recommended joins (edges) from consideration, and/or select required joins (edges) and the join recommendation engine 814 can create a new join tree 816 based on the user's adjustments. Once the user is satisfied with the recommended joins, the joined data can be passed on to an application 118 for further processing, output, or display.”).
As per claim 3, claim 2 is incorporated, Curtis further discloses:
further comprising interactively analyzing, via the graphical user interface, the joined data source at least by ([0277]-[0278] “As can be appreciated, upon 
As per claim 5, claim 1 is incorporated, Curtis further discloses:
further comprising generating, based on a number of fields of the technical reference, a second join condition to a fourth data source at least by ([0258] “one source type might be designated as related to another source type based on an overlapping similarity of fields (e.g., one field name is the same or similar, a threshold number of field names are the same or similar, etc.).”).
As per claim 6, claim 1 is incorporated, Curtis further discloses:
wherein the technical relationship contains the one or more fields within the first data source and a reference field to a type of (i) the second data source or (ii) the third data source at least by ([0258] “one source type might be designated as related to another source type based on an overlapping similarity of fields (e.g., one field name is the same or similar, a threshold number of field names are the same or similar, etc.).” [0274] “By way of example only, assume “sourcetype” is referenced in the search query 1910. Based on the “sourcetype,” in the search query 1910, a related source type may be identified and used to analyze field sets related between the “sourcetype” in the search query and the identified related source type.”).
As per claim 7, claim 1 is incorporated, Curtis further discloses:
wherein the first data source contains document types comprising a sales order, a customer invoice, a clearing document, a payment order, or a bank payment order at least by ([0127] “FIG. 5 illustrates an example of raw machine data received from disparate data sources. In this example, a user submits an order for merchandise using a vendor's shopping application program 501 running on the user's system.”).
As per claim 8, claim 1 is incorporated, Curtis further discloses:
wherein the technical relationship is based on metadata stored within the first data source and (i) the second data source or (ii) the third data source at least by ([0256] “source types may be deemed related for any number of reasons. For example, one source type might be designated as related to another source type based on an overlapping similarity of fields (e.g., one field name is the same or similar, a threshold number of field names are the same or similar, etc.).”) and the metadata comprises the field names.
Regarding claim 9, Curtis discloses:
A system comprising: at least one data processor; and memory storing instructions, which when executed by at least one data processor result in operations comprising: receiving, derived by user input via a graphical user interface, data encapsulating a first data source and one or more data fields within the first data source at least by ([0232] “In operation, to identify data from one data set (e.g., associated with a first source type) related to data from another data set (e.g., associated with a second source type), embodiments described herein identify data sets from which data can be analyzed. In some a user”);
generating a data object model of the first data source based on the one or more fields at least by [0069] “a common field name may be used to reference two or more fields containing equivalent data items, even though the fields may be associated with different types of events that possibly have different data formats and different extraction rules. By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a “common information model” (CIM) across the disparate data sources (further discussed with respect to FIG. 5).”);
searching amongst a plurality of data sources for the one or more data fields to identify a second data source having one or more related fields at least by ([0232] “For example, assume a first source type is indicated in a query provided by a user. In such a case, a second source type related to the first source type can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any data related therebetween.” [0257] “Predetermined associations can be in any number of forms and 
wherein the second data source comprises a second data object model of the second data source based on one or more data fields within the second data source at least by ([0133]-[0136] disclose data models which are composed of objects that define specific sets of data [0145] discloses the ability of an editor to select among a listing of available data models (such as a listing of a first and second data model));
defining a technical relationship between the first data source and the second data source based on the one or more data fields at least by ([0256] “source types may be deemed related for any number of reasons. For example, one source type might be designated as related to another source type based on an overlapping similarity of fields (e.g., one field name is the same or similar, a threshold number of field names are the same or similar, etc.). As another example, one source type might be designated as related to another source type based on a relationship within a heuristic structure. As another example, a source type might be indicated as related based on co-occurring use in a query or set of queries (e.g., threshold number or proportion of queries).”, [0276] “Further assume that f1(STi) was identified as related to f2(STj) based on a 
determining a join condition between the first data source and the second data source based on the defined technical relationship; providing, to a user via the graphical user interface, the join condition for confirmation of joining the one or more fields of the first data source and the second data source at least by ([0259] “As can be appreciated, in some embodiments, source types identified as related may be presented to a user, via a graphical user interface, to enable a user to confirm or verify a desired source type relationship. In such a case, a source type related to a source type referenced in a query may be presented and selectable by a user to confirm the relationship. In other cases, a pair of source types identified as related may be presented for user confirmation of a desired relationship” [0272] “the relationship managing component 1834 may automatically modify a name, perform a join or aggregation of data, or preform another action. For example, upon identifying a set of related field sets, a query may be automatically generated that results in a join of related field sets. The query can then be automatically executed to add one or more fields from a related data set associated with a source type to an original data set associated with another source type. In such a case, the added fields may be indicated to the user in some form, such as, for example, using a color (e.g., grey background) or other indicator (text comment, etc.). A user may then accept or reject such a data join”);
modifying, based on user input via the graphical user interface, the join condition by selecting one or more other fields that either (i) are added to the one or more data fields, or (ii) replace the one or more data fields at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] show an interface in which a user can add and/or remove fields of different sources such as by using the check-boxes),
wherein the one or more other fields are compatible with the first data source, responsive to the modifying, repeating the generating, the searching, the defining, the determining, and the providing using the selected one or more other fields at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [0146] “FIG. 13 illustrates an example data model object selection graphical user interface 1300 that displays available data objects 1301 for the selected data object model 1202. The user may select one of the displayed data model objects 1302 for use in driving the report generation process.” [0139] “A data model object may be defined by (1) a set of search constraints, and (2) a set of fields. Thus, a data model object can be used to quickly search data to identify a set of events and to identify a set of fields to be associated with the set of events.” [0140] “A late-binding schema of field extraction rules is associated with each object or subset can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any data related therebetween.” [Figs. 19A-19F] and [0274]-[0279] disclose and describe an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk), respectively, which can automatically join the selected fields/sources; further, each time the user selects and deselects fields/search constraints such as using the interface in Figs. 19A-19F, a data object model is defined (repeating the generating), and as cited in [0232], the system can repeatedly search for and identify source types that are related to source types as queried by the user and displaying the related fields/source types for the user to select (repeating the searching, the defining, the determining, and the providing) also using the interface such as in Figs. 19A-19F responsive to the user continually selecting and deselecting fields/source types such as those corresponding to a first data source (STi) and third data source (STk);
removing, based on user input via the graphical user interface, the first data source from the join condition at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] 1, f4) corresponding to fields of a first data source (STi) and third data source (STk)) and the removing of the first data source from the join condition is the deleting of the field (and it’s source) from the late binding schema for the objects;
adding, based on user input via the graphical user interface, a third data source at least by ([0254] “In some implementations, a user may select or specify data sets, source types, etc. from which to identify related data.” [0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] also disclose an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk)) and the user can select source types (a third data source) from which to access data or add new fields (and their source);
based on the removing and the adding, repeating the generating, the searching, the defining, the determining, and the providing using the third data source in place of the first data source at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [0146] “FIG. 13 illustrates an example data model object selection graphical user (1) a set of search constraints, and (2) a set of fields. Thus, a data model object can be used to quickly search data to identify a set of events and to identify a set of fields to be associated with the set of events.” [0140] “A late-binding schema of field extraction rules is associated with each object or subset in the data model” [0232] “For example, assume a first source type is indicated in a query provided by a user. In such a case, a second source type related to the first source type can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any data related therebetween.” [Figs. 19A-19F] and [0274]-[0279] show and describe an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk), respectively, which can automatically join the selected fields/sources; further, each time the user selects and deselects fields/search constraints such as using the interface in Figs. 19A-19F, a data object model is defined (repeating the generating), and as cited in [0232], the system can repeatedly search for and identify source types that are related to source types as queried by the user and displaying the related fields/source types for the user to select (repeating the searching, the defining, the determining, and the providing) also using the interface such as in Figs. 19A-19F responsive to the i) and third data source (STk), as aforementioned.
Curtis fails to explicitly disclose “wherein the searching is automatically performed by the at least one data processor; wherein the join condition is a proposed condition to join the first data source and the second data source; receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source; generating, after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Jonathan teaches the following limitations, wherein the searching is automatically performed by the at least one data processor at least by ([0039]-[0040] disclose the automatic searching/joining of additional data from other data sets, such as those from multiple distinct databases (sources) responsive to a user’s query [0106] discloses at least one processor within the computer system  [0113] discloses that any of the foregoing aspects may be embodied as a process performed by the computer system or any individual component of it);
wherein the join condition is a proposed condition to join the first data source and the second data source at least by ([0025] “Referring to FIG. 1, a plurality of data sets 1 . . . N are shown. A data set also may be called a table or class.” [0034] “The statistical results 112 are input to a recommendation engine 114 which provides, as its output, one or more recommended joins 116, which first database includes data about people.” [0043] “Similarly, a second table 220 from a second database different from the first database includes data about documents may include an entry (or row) 222 for each document” [0085] “The join recommendation engine 814 creates a join tree 816 that includes nodes and edges of the join graph 812 that connect all the selected tables using recommended joins. A join tree display module 820 then displays the recommended joins to the user.”) and the proposed condition to join are the recommended joins between data sets/tables within different databases, such as the first database and second database as shown in Fig. 2
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jonathan into the teaching of Curtis because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Curtis to further include the selecting of a proposed join condition as in Jonathan in order to give the user more control over the combinations of data that are formed.
Curtis, Jonathan fail to disclose “receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source; generating, after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Karpov teaches receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source at least by ([0038] “As is shown in FIG. 1, a source selection pane 110 allows for the selection of one or more sources of data for analysis. A field selection pane allows for selection of a particular field for analysis. In a preferred embodiment, field selection pane 120 is dependent upon source selection pane 110; upon selection of a particular source, only relevant fields are preferably displayed for selection... Also shown in accordance with GUI 100 is a selected/combined field pane 130 that depicts various selected source and field combinations.”) and the fields that are dependent on the third source “DE_VISA”, upon selection, are displayed for further selection by the user  as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Karpov  into the teaching of Curtis, Jonathan because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the ability to manually select specific fields from specific data sources as in Karpov in order to give the user more control over the combinations of data that are formed.
Curtis, Jonathan, Karpov fail to disclose “generating, after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Lee teaches the above limitation at least by ([0005] “merging records includes receiving a graph comprising nodes, each node representing a record of a first database. The following is performed for each record: associate a merge handler of a plurality of merge handlers to a record, each merge handler operable to apply merge rules to the record; identify one or more merge rules to apply to the record; and apply the identified merge rules to the record to merge the record in a second database” [0013] “FIG. 1 illustrates an embodiment of a system 10 that can merge records from different databases. In the embodiment, system 10 includes a plurality of databases 20 (20 a-c), one or more networks 24 (24 a-b), and a computing system 28 coupled as shown.” [0014] “synchronization handler 42 receives a graph 50 a comprising a plurality of nodes, each node representing a record from a first database 20 a to be merged at a second database 20 b.” [0016] “Database 20 may be any suitable database comprising memory operable to store data. In certain embodiments, databases 20 that communicate with each another through a network 24 may form a distributed database. A graph 50(a-b) includes nodes that represent records stored at database 20(a-b)” [0024] “A set of merge rules that a merge handler 44 can apply may include one or more of any suitable merge rules. Examples of merge rules include: 1. Create a new record in second database 20 b using data found in a node from first database 20 a.” [0039]-[0041] discloses, in detail, the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Curtis, Jonathan, Karpov because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the generating of a joined data source by merging the related records as in Lee in order to consolidate all of the data within one database.
As per claim 10, claim 9 is incorporated, Curtis further discloses:
further comprising: receiving, by user input via the graphical user interface, a confirmation of the join condition that indicates the … condition is permissible at least by (“The query can then be automatically executed to add one or more fields from a related data set associated with a source type to an original data set associated with another source type. In such a 
Lee further discloses:
…the proposed condition… at least by ([0034] “The recommendation engine can output a list of such recommended joins.”[0085] “The join recommendation engine 814 creates a join tree 816 that includes nodes and edges of the join graph 812 that connect all the selected tables using recommended joins. A join tree display module 820 then displays the recommended joins to the user. If the user is unsatisfied with the recommended joins, the user can adjust the selection of tables, exclude recommended joins (edges) from consideration, and/or select required joins (edges) and the join recommendation engine 814 can create a new join tree 816 based on the user's adjustments. Once the user is satisfied with the recommended joins, the joined data can be passed on to an application 118 for further processing, output, or display.”).
As per claim 11, claim 10 is incorporated, Curtis further discloses:
wherein the operations further comprise interactively analyzing, via the graphical user interface, the joined data source at least by ([0277]-[0278] “As can be appreciated, upon a user selection to perform a join of data, the gray-colored fields 1956 may be modified to visually conform with the other fields (e.g., remove the gray color”, Figs. 19D-19E) which all disclose joined field sets from different source types (joined data sources).
As per claim 13, claim 9 is incorporated, Curtis further discloses:
wherein the operations further comprise generating, based on a number of fields of the technical reference, a second join condition to a fourth data source at least by ([0258] “one source type might be designated as related to another source type based on an overlapping similarity of fields (e.g., one field name is the same or similar, a threshold number of field names are the same or similar, etc.).”).
Regarding claim 17, Curtis discloses:
A non-transitory computer programmable product storing instructions which, when executed by at least one data processor forming part of at least one computing device, implement operations comprising: receiving, derived by user input via a graphical user interface, data encapsulating a first data source and one or more data fields within the first data source at least by ([0232] “In operation, to identify data from one data set (e.g., associated with a first source type) related to data from another data set (e.g., associated with a second source type), embodiments described herein identify data sets from which data can be analyzed. In some cases, a first and second data set from which to analyze data can be identified based on a relationship between the first and second data sets. For example, assume a first source type is indicated in a query provided by a user. In such a case, a second source type related to the first source type can be identified (e.g., from a metadata catalog, etc.)… For example, assume a first source type is indicated in a query provided by a user”);
generating a data object model of the first data source based on the one or more fields at least by [0069] “a common field name may be used to reference a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a “common information model” (CIM) across the disparate data sources (further discussed with respect to FIG. 5).”);
searching amongst a plurality of data sources for the one or more data fields to identify a second data source having one or more related fields at least by ([0232] “For example, assume a first source type is indicated in a query provided by a user. In such a case, a second source type related to the first source type can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any data related therebetween.” [0257] “Predetermined associations can be in any number of forms and generated in any number of ways. In one embodiment, predetermined associations are captured in a metadata catalog. A metadata catalog can include, among other things, a mapping from a source type to other related source types (e.g., ST_i mapped to related STs {ST_1, . . . , ST_n}).”) and predetermined associations between a plurality of data source are mapped within a metadata catalog which can be searched to identify related sources;
wherein the second data source comprises a second data object model of the second data source based on one or more data fields within the second data source at least by ([0133]-[0136] disclose data models which are composed of objects that define specific sets of data [0145] discloses the ability of an editor to select among a listing of available data models (such as a listing of a first and second data model));
defining a technical relationship between the first data source and the second data source based on the one or more data fields at least by ([0256] “source types may be deemed related for any number of reasons. For example, one source type might be designated as related to another source type based on an overlapping similarity of fields (e.g., one field name is the same or similar, a threshold number of field names are the same or similar, etc.). As another example, one source type might be designated as related to another source type based on a relationship within a heuristic structure. As another example, a source type might be indicated as related based on co-occurring use in a query or set of queries (e.g., threshold number or proportion of queries).”, [0276] “Further assume that f1(STi) was identified as related to f2(STj) based on a similarity in field names (e.g., one field name includes a substring of another field name).”);
determining a join condition between the first data source and the second data source based on the defined technical relationship; providing, to a user via the graphical user interface, the join condition for confirmation of joining the one or more fields of the first data source and the second data source at least by ([0259] “As can be appreciated, in some embodiments, source types identified as related may be presented to a user, via a graphical user confirm or verify a desired source type relationship. In such a case, a source type related to a source type referenced in a query may be presented and selectable by a user to confirm the relationship. In other cases, a pair of source types identified as related may be presented for user confirmation of a desired relationship” [0272] “the relationship managing component 1834 may automatically modify a name, perform a join or aggregation of data, or preform another action. For example, upon identifying a set of related field sets, a query may be automatically generated that results in a join of related field sets. The query can then be automatically executed to add one or more fields from a related data set associated with a source type to an original data set associated with another source type. In such a case, the added fields may be indicated to the user in some form, such as, for example, using a color (e.g., grey background) or other indicator (text comment, etc.). A user may then accept or reject such a data join”);
modifying, based on user input via the graphical user interface, the join condition by selecting one or more other fields that either (i) are added to the one or more data fields, or (ii) replace the one or more data fields at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] show an interface in which a user can add and/or remove fields of different sources such as by using the check-boxes),
wherein the one or more other fields are compatible with the first data source, responsive to the modifying, repeating the generating, the searching, the defining, the determining, and the providing using the selected one or more other fields at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [0146] “FIG. 13 illustrates an example data model object selection graphical user interface 1300 that displays available data objects 1301 for the selected data object model 1202. The user may select one of the displayed data model objects 1302 for use in driving the report generation process.” [0139] “A data model object may be defined by (1) a set of search constraints, and (2) a set of fields. Thus, a data model object can be used to quickly search data to identify a set of events and to identify a set of fields to be associated with the set of events.” [0140] “A late-binding schema of field extraction rules is associated with each object or subset in the data model” [0232] “For example, assume a first source type is indicated in a query provided by a user. In such a case, a second source type related to the first source type can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any data related therebetween.” [Figs. 19A-19F] and [0274]-[0279] disclose and describe an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk), i) and third data source (STk);
removing, based on user input via the graphical user interface, the first data source from the join condition at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] also disclose an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk)) and the removing of the first data source from the join condition is the deleting of the field (and it’s source) from the late binding schema for the objects;
adding, based on user input via the graphical user interface, a third data source at least by ([0254] “In some implementations, a user may select or specify data sets, source types, etc. from which to identify related data.” [0068] he user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [Figs. 19A-19F] also disclose an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk)) and the user can select source types (a third data source) from which to access data or add new fields (and their source);
based on the removing and the adding, repeating the generating, the searching, the defining, the determining, and the providing using the third data source in place of the first data source at least by ([0068] “as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system” [0146] “FIG. 13 illustrates an example data model object selection graphical user interface 1300 that displays available data objects 1301 for the selected data object model 1202. The user may select one of the displayed data model objects 1302 for use in driving the report generation process.” [0139] “A data model object may be defined by (1) a set of search constraints, and (2) a set of fields. Thus, a data model object can be used to quickly search data to identify a set of events and to identify a set of fields to be associated with the set of events.” [0140] “A late-binding schema of field extraction rules is associated with each object or subset in the data model” [0232] “For example, assume a first source can be identified (e.g., from a metadata catalog, etc.). Upon recognizing the related source types, data sets associated with such source types can be identified and used to determine any data related therebetween.” [Figs. 19A-19F] disclose an interface with which the user can iteratively select and/or deselect to add and remove data fields (f1, f4) corresponding to fields of a first data source (STi) and third data source (STk), respectively, which can automatically join the selected fields/sources; further, each time the user selects and deselects fields/search constraints such as using the interface in Figs. 19A-19F, a data object model is defined (repeating the generating), and as cited in [0232], the system can repeatedly search for and identify source types that are related to source types as queried by the user and displaying the related fields/source types for the user to select (repeating the searching, the defining, the determining, and the providing) also using the interface such as in Figs. 19A-19F responsive to the user continually selecting and deselecting fields/source types such as those corresponding to a first data source (STi) and third data source (STk), as aforementioned.
Curtis fails to explicitly disclose “wherein the searching is automatically performed by the at least one data processor; wherein the join condition is a proposed condition to join the first data source and the second data source; receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source; generating, after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Jonathan teaches the following limitations, wherein the searching is automatically performed by the at least one data processor at least by ([0039]-[0040] disclose the automatic searching/joining of additional data from other data sets, such as those from multiple distinct databases (sources) responsive to a user’s query [0106] discloses at least one processor within the computer system  [0113] discloses that any of the foregoing aspects may be embodied as a process performed by the computer system or any individual component of it);
wherein the join condition is a proposed condition to join the first data source and the second data source at least by ([0025] “Referring to FIG. 1, a plurality of data sets 1 . . . N are shown. A data set also may be called a table or class.” [0034] “The statistical results 112 are input to a recommendation engine 114 which provides, as its output, one or more recommended joins 116, which can be provided to applications 118. Each recommended join is a pair of fields, one field from each data set. The recommendation engine can output a list of such recommended joins.” [0041] “Referring now to FIG. 2, this figure provides an illustrative example of multiple data sets to be analyzed from different databases.” [0042] “For example, a first table 200 from a first database includes data about people.” [0043] “Similarly, a second table 220 from a second database different from the first database includes data about documents may include an entry (or row) 222 for each document” [0085] “The join 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jonathan into the teaching of Curtis because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Curtis to further include the selecting of a proposed join condition as in Jonathan in order to give the user more control over the combinations of data that are formed.
Curtis, Jonathan fail to disclose “receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source; generating, after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Karpov teaches receiving a selection, based on user input via the graphical user interface, of one or more fields of the third data source at least by ([0038] “As is shown in FIG. 1, a source selection pane 110 allows for the selection of one or more sources of data for analysis. A field selection pane allows for selection of a particular field for analysis. In a preferred 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Karpov into the teaching of Curtis, Jonathan because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the ability to manually select specific fields from specific data sources as in Karpov in order to give the user more control over the combinations of data that are formed.
Curtis, Jonathan, Karpov fail to disclose “generating, after the repeating, a joined data source comprising the one or more fields from the first data source and one or more related fields from the third data source”
However, Lee teaches the above limitation at least by ([0005] “merging records includes receiving a graph comprising nodes, each node representing a record of a first database. The following is performed for each record: associate a merge handler of a plurality of merge handlers to a record, each merge handler operable to apply merge rules to the record; identify one or more merge rules to apply to the record; and apply the identified merge rules to the record to merge plurality of databases 20 (20 a-c), one or more networks 24 (24 a-b), and a computing system 28 coupled as shown.” [0014] “synchronization handler 42 receives a graph 50 a comprising a plurality of nodes, each node representing a record from a first database 20 a to be merged at a second database 20 b.” [0016] “Database 20 may be any suitable database comprising memory operable to store data. In certain embodiments, databases 20 that communicate with each another through a network 24 may form a distributed database. A graph 50(a-b) includes nodes that represent records stored at database 20(a-b)” [0024] “A set of merge rules that a merge handler 44 can apply may include one or more of any suitable merge rules. Examples of merge rules include: 1. Create a new record in second database 20 b using data found in a node from first database 20 a.” [0039]-[0041] discloses, in detail, the application of merge rules to the nodes which represent different records in the databases in order for them to be efficiently merged based on the determined relationship) and Fig. 1 also shows a database 20 c (third database) and a first database 20 c, with which, similarly to the example provided between the first database 20 a and second database 20 b, for each record (after the repeating) a merge handler applies merge rules in order to merge records between the databases such as by storing new records that were found in the first database in another database, such as the second 20 b or third databases 20 c (joined data source).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Curtis, Jonathan, Karpov because the references similarly disclose the joining or merging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the generating of a joined data source by merging the related records as in Lee in order to consolidate all of the data within one database.
As per claim 18, claim 17 is incorporated, Curtis further discloses:
further comprising: receiving, by user input via the graphical user interface, a confirmation of the join condition that indicates the … condition is permissible at least by (“The query can then be automatically executed to add one or more fields from a related data set associated with a source type to an original data set associated with another source type. In such a case, the added fields may be indicated to the user in some form, such as, for example, using a color (e.g., grey background) or other indicator (text comment, etc.). A user may then accept or reject such a data join.”);
interactively analyzing, via the graphical user interface, the joined data source at least by ([0277]-[0278] “As can be appreciated, upon a user selection to perform a join of data, the gray-colored fields 1956 may be modified to visually conform with the other fields (e.g., remove the gray color”, Figs. 19D-19E) which all disclose joined field sets from different source types (joined data sources).
Lee further discloses:
…the proposed condition… at least by ([0034] “The recommendation engine can output a list of such recommended joins.”[0085] “The join recommendation engine 814 creates a join tree 816 that includes nodes and edges of the join graph 812 that connect all the selected tables using recommended joins. A join tree display module 820 then displays the recommended joins to the user. If the user is unsatisfied with the recommended joins, the user can adjust the selection of tables, exclude recommended joins (edges) from consideration, and/or select required joins (edges) and the join recommendation engine 814 can create a new join tree 816 based on the user's adjustments. Once the user is satisfied with the recommended joins, the joined data can be passed on to an application 118 for further processing, output, or display.”).
As per claim 20, claim 17 is incorporated, Curtis further discloses:
wherein the operations further comprise generating, based on a number of fields of the technical reference, a second join condition to a fourth data source at least by ([0258] “one source type might be designated as related to another source type based on an overlapping similarity of fields (e.g., one field name is the same or similar, a threshold number of field names are the same or similar, etc.).”).
As per claim 21, claim 1 is incorporated, Karpov further discloses:
further comprising modifying, before the removing, based on user input via the graphical user interface, the join condition by selecting one or more other fields at least by ([0082] “In order to create a new field selection that may be added to one of the manually created combination, the process may comprise Once a manually created field combination is generated, it may be desirable for the user, at some point, to remove one or more of the field selections from the manually created field selection… 3. As is further shown in FIG. 15, one or more field selection that are to be removed from the manually created combined field are preferably selected, and a remove selection button 1540 is selected to remove the selected field selections. FIG. 16 depicts the resulting state of modify combined field dialog box 1200, showing that the previously selected field selection is no longer present.”).
As per claim 22, claim 9 is incorporated, Karpov further discloses:
wherein the operations further comprise modifying, before the removing, based on user input via the graphical user interface, the join condition by selecting one or more other fields at least by ([0082] “In order to create a new field selection that may be added to one of the manually created combination, the process may comprise the following steps, referring to FIG. 11.” [cols. 6-7, 59-62, 5-12] “Once a manually created field combination is generated, it may be desirable for the user, at some point, to remove one or more of the field selections from the manually created field selection… 3. As is further shown in FIG. 15, one or more field selection that are to be removed from the manually created combined field are preferably selected, and a remove selection button 1540 is selected to remove the selected field selections. FIG. 16 depicts the resulting state of modify combined field dialog box 1200, showing that the previously selected field selection is no longer present.”).
As per claim 24, claim 1 is incorporated, Curtis further discloses:
wherein the join condition is automatically provided to the user at least by ([Figs. 19A-19F] show the join conditions being automatically provided to the user for selection within the interface).


Claims 14-16, 23, 25, 26 recite equivalent claim limitations as the method of claims 6-8, 24 and the system of claim 22, except that they set forth the claimed invention as a system in claims 14-16 and a non-transitory computer programmable product in claim 23, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 09/30/21.
Regarding 35 USC 103, on pgs. 11-13, applicant argues that Curtis nor any of the other cited references disclose the “modifying” limitation.
In response to the preceding argument, examiner respectfully submits that Curtis does disclose this limitation at least by [0068] which teaches that the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system and [Figs. 19A-19F] which show an interface in which a user can add and/or remove fields of different sources such as by using the check-boxes. The remaining references were not relied upon by the examiner to reject this imitation in the current rejection.


In response to the preceding argument, examiner respectfully submits that Curtis does disclose these limitations at least by [0133]-[0136] which teach data models that are composed of objects that define specific sets of data while [0145] discloses the ability of an editor to select among a listing of available data models (such as a listing of a first and second data model). The remaining references were not relied upon by the examiner to reject this imitation in the current rejection.
Regarding 35 USC 103, on pgs. 14-16, applicant argues that the cited references are not combinable by one of ordinary skill in the art to teach the amended limitations.
In response to the preceding argument, examiner respectfully submits that Curtis does disclose these limitations at least by [0133]-[0136] which teach data models that are composed of objects that define specific sets of data while [0145] discloses the ability of an editor to select among a listing of available data models (such as a listing of a first and second data model). The remaining references were not relied upon by the examiner to reject this imitation in the current rejection.
In response to the preceding argument, examiner respectfully submits that this blanket statement made by the applicant mischaracterizes the references, and especially Johnathan, which discloses the automatic searching/joining of data responsive to a user search query similarly to Curtis which also discloses an invention that relies upon a user search query. Therefore, at least this combination of references would not require redesigning Curtis’ system to no longer rely on user inputted search queries as asserted by the applicant. Further, the references similarly disclose the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169